DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 04/28/22, has been entered.  Claims 8, 11, 15, 29-34, and 36-47 are pending. Claims 1-7, 9-10, 12-14, 16-28, and 35 are cancelled. Claims 8, 11, 15, and 46 are amended.
		
3.  As amended, claims 8, 11 and 15 are directed to allowable method(s) that are no longer distinct from other claimed methods. Therefore, claims 29-32, 39, and 42 will be rejoined; however, because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action mailed on 04/07/21, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
4.  Claims 33-34, 40-41, and 43-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/07/21.

5. Claims 8, 11, 14-15, 29-32, 36-39, 42, and 45-47 are under consideration.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 01/28/22:
The objection to claim 46, found on page 3 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 8, 11, 14, 15, 36-38, and 45-47 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea: mental process) without significantly more, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

EXAMINER’S AMENDMENT
7.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.  Authorization for this examiner’s amendment was given in an interview with Gibson Lanier on 05/09/21 (see Interview Summary, attached).
9.  The application has been amended as follows: 

Claim 8. (Currently amended) A method of diagnosing and treating a dysbiosis in a human subject, comprising measuring an abundance of at least 5 species of bacteria in a sample from the subject and at least 5 species of bacteria in a sample derived from a reference population, wherein the at least 5 species of bacteria include Corynebacterium minutissimum, Prevotella oulora, Fusobacterium naviforme, Prevotella ruminicola, and Bifidobacterium thermacidophilum, and wherein a diagnosis of is made when the abundance of one or more species of bacteria differs in abundance between the sample from the human subject and the sample derived from the reference population; and treating the subject for dysbiosis by administering to the subject a composition to the subject which increases and/or decreases the abundance of the one or more species of bacteria that differs in abundance between the sample from the human subject and the sample derived from the reference population.

Claim 11. (Currently amended) A method of diagnosing and treating a dysbiosis in a human subject, comprising measuring an abundance of at least one species of each of 5 genera of bacteria in a sample from the subject and at least one species of each of 5 genera of bacteria in a sample derived from a reference population, wherein the at least 5 genera of bacteria include  Corynebacterium, Lachnobacterium, Propionibacterium, Kytococcus, and Fusobacterium, and wherein a diagnosis of dysbiosis is made when the abundance of one or more genera of bacteria differs in abundance between the sample from the human subject and the sample derived from the reference population; and treating the subject for dysbiosis by administering to the subject a composition the at least one species of the one or more genera of bacteria in the subject, thereby treating the subject 

Claim 15. (Currently amended) A method of determining a subtype of IBS in a human subject with IBS and treating the subject, comprising a) measuring an abundance of at least 5 species of bacteria in a sample from the subject, wherein the at least 5 species of bacteria include Christensenella minuta, Soleaferrea massiliensis, Papillibacter cinnamivorans, Oscillibacter valericigenes, and Ruminococcus bromii and comparing the abundance of the at least 5 species of bacteria in the sample from the human subject to the abundance of the at least 5 species of bacteria in a sample derived from a reference population thereby determining a subtype of IBS; and b) administering a composition to the subject which increases and/or decreases the abundance of one or more species of bacteria in the subject, thereby treating the subject.

Claim 29. Cancelled. 

Claim 30. (Currently amended) The method of claim 8, wherein the composition is a nutraceutical.

Claim 31. (Currently amended) The method of claim 8, wherein the composition is a probiotic. 

Claim 32. (Currently amended) The method of claim 8, wherein the composition is a faecal microbiota transplant.

Claims 33-34.    (Cancelled). 

Claims 39-44.   (Cancelled). 

Claim 45. (Currently amended) The method of claim 8, further comprising measuring the abundance of at least one species of bacteria selected from Dysgonomonas wimpennyi, Propionibacterium acnes, Corynebacterium tuberculostearicum, Brevibacterium casei, Lachnobacterium bovis, Prevotella dentasini, Prevotella albensis, Veillonella atypica , Kytococcus schroeteri, Prevotella copri, Bacteroides barnesiae, Prevotella conceptionensis, Anaerofustis stercorihominis, Bifidobacterium thermophilum, Prevotella brevis, Roseburia intestinalis, Clostridium symbiosum, Barnesiella intestinihominis, Bacteroides fragilis, Anaerostipes rhamnosus, Collinsella aerofaciens, Clostridium bolteae, Arthrobacter creatinolyticus, Atopobium fossor, Prevotella paludivivens, and Pelotomaculum isophthalicicum.

Claim 46. (Currently amended) The method of claim 11, further comprising measuring the abundance of at least one species of at least one genus of bacteria selected from Veillonella, Prevotella, Anaerofustis, Arthrobacter, Dysgonomonas, Calothrix, Atopobium, Brevibacterium, Micrococcus, Burkholderia, Veillonella, Pelotomaculum, Acidaminococcus, Mitsuokella, Allisonella, Odoribacter, Bacteroides, Coprobacter, Alistipes, Ruminococcus, Ferrimonas, Alkaliphilus, and Lautropia.

Claim 47. (Currently amended) The method of claim 15, further comprising measuring the abundance of at least one species of bacteria selected from Gemmiger formicilis, Desulfitobacterium frappieri, Alistipes obesi, Anaerofilum pentosovorans, Akkermansia muciniphila, Alkaliphilus crotonatoxidans, Eubacterium sulci, Bdellovibrio exovorus, Curtobacterium pusillum, Flavonifractor plautii, Ruminococcus lactaris, Mogibacterium neglectum, Roseburia inulinivorans, Butyricimonas virosa, Intestinimonas butyriciproducens, Butyrivibrio crossotus, Barnesiella intestinihominis, Flavobacterium resistens, Flavobacterium cauense, Clostridium glycyrrhizinilyticum, Anaerostipes hadrus, Prevotella ruminicola, Blautia wexlerae, and Anaerostipes coli.

Allowable Subject Matter
10.  Claims 8, 11, 14-15, 30-32, 36-38, and 45-47 are allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 9, 2022